Citation Nr: 0938290	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-06 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
T-10 pedicle fracture of the thoracic spine.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
paresthesias and atrophy of the right lower extremity.

3.  Entitlement to service connection for right lower 
extremity atrophy and neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty for training from February 
1965 to June 1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona in which the RO declined to reopen the 
previously denied claim for service connection for 
paresthesias and atrophy of the right lower extremity (also 
claimed as right upper leg pain, partial paralysis, 
lumbosacral plexitis with demyelination to hip flexor nerves, 
chronic weakness to hip flexors and atrophy to hip flexors).  
The Veteran filed a statement in December 2005 in which he 
expressed disagreement with the December 2004 decision.  The 
statement was received within a year following notification 
of the December 2004.  The Board thus finds that the December 
2005 statement is a timely notice of disagreement to the 
December 2004 decision. 

In a December 2006 statement of the case, the RO appeared to 
reopen the previously denied claim and denied service 
connection on the merits.  However, before considering a 
claim that has previously been adjudicated, the Board must 
determine that new and material evidence was presented or 
secured for the claim, as a jurisdictional matter.  Jackson 
v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issues 
have thus been recharacterized as presented on the first page 
of this decision.

In a June 2009 rating decision, the RO granted service 
connection for lumbosacral strain (also claimed as low back 
pain, degenerative joint and disc disease of the lumbosacral 
spine, and disc herniation L4-5, L5-S1, lumbar spine), and 
evaluated the disability as 10 percent disabling effective in 
November 2002.  The Veteran has not filed a notice of 
disagreement with the effective date or evaluation assigned.  
The issue of service connection for a lower back disability 
(to include low back pain, degenerative joint and disc 
disease of the lumbosacral spine, and disc herniation L4-5, 
L5-S1, lumbar spine) is no longer before the Board.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2008).

The veteran testified before the undersigned Veterans Law 
Judge in August 2009.  A transcript of the hearing is 
associated with the claims file.

In December 2005, as noted above, the Veteran filed a timely 
notice of disagreement with the December 2004 rating decision 
which, among other issues, declined to reopen the previously 
denied claim for service connection for T-10 pedicle fracture 
of the thoracic spine.  This issue will be remanded for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  This issue addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2003 rating decision denied service connection for 
paresthesias and atrophy of the right lower extremity.  The 
Veteran did not appeal this decision, and it became final.

2.  Evidence received since the May 2003 rating decision 
includes evidence necessary to substantiate the claim, i.e., 
medical evidence that the currently manifested right lower 
extremity numbness, atrophy, and pain is the residual of a 
lower back condition that is causally linked to active 
service.  In addition, the Veteran is now service-connected 
for a lower back disability to include disc herniation at L4-
L5, L5-S1.  This evidence raises a reasonable possibility of 
substantiating the claim.

3.  The currently manifested right lower extremity numbness, 
atrophy, and pain are the etiological result of the service-
connected lower back disability to include disc herniation at 
L4-L5, L5-S1.


CONCLUSIONS OF LAW

1.  Evidence received since the May 2003 rating decision is 
new and material and the claim for service connection for 
paresthesias and atrophy for the right lower extremity  is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2008).

2.  The criteria for service connection for paresthesias and 
atrophy of the right lower extremity are met.  38 U.S.C.A. 
§ 1101, 1131, 1132, 1133, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.6, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.



II.  New and Material

In a May 2003 rating decision the RO denied service 
connection for paresthesias and atrophy of the right lower 
extremity on the basis that service medical records did not 
show any complaints for or treatment of a right lower 
extremity problem during active service, and medical evidence 
did not establish an etiological relationship between the 
Veteran's manifested right lower extremity paresthesias and 
atrophy and his active service.  Rather, the medical evidence 
established that the onset of right lower extremity 
paresthesias and atrophy was in 2002, and associated with 
disc herniation at L4-L5 and L5-S1 of the lumbar spine.  
However, the medical evidence further did not establish that 
the diagnosed disc herniation at L4-L5 and L5-S1, which had 
occurred many years after the Veteran's discharge from active 
service, was etiologically related to his active service.  
Hence, service connection for paresthesias and atrophy of the 
right lower extremity could not be granted.

The RO provided notice of the May 2003 rating decision to the 
Veteran by letter dated in May 2003.  The Veteran did not 
file a timely notice of disagreement as to this decision.  
The May 2003 rating decision therefore became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the May 2003 rating decision 
includes a VA examination report dated in April 2009 and the 
Veteran's testimony before the undersigned Veteran's Law 
Judge.

In the April 2009 VA examination report, the examiner 
observed the Veteran to manifest atrophy and hypesthesia to 
light touch and pinprick in the right lower leg.  Construing 
the medical evidence in the light most favorable to the 
Veteran, the report reflects the opinion that these 
manifestations are the residuals of a back condition that is 
etiologically related to the Veteran's current low back 
condition which was, in turn, etiologically related to active 
military service.

In his sworn testimony, the Veteran testified that he is a 
medical doctor, that he is a specialist in internal medicine, 
and that he has been practicing for 35 years.  Upon 
questioning by the Veterans' Law Judge, the Veteran stated 
that he had no doubt that his right lower leg atrophy and 
neuropathy was the result of his degenerative disc disease 
and herniation.

In a June 2009 rating decision, the RO granted service 
connection for lumbosacral strain, to include disc herniation 
at L4-5, L5-S1.  

This evidence is new in that it was not previously of record.  
It is also material in that the medical evidence now shows an 
etiological relationship between the manifested right lower 
extremity impairment and a lower back condition that has been 
found to be etiologically related to the Veteran's active 
service.  

Accordingly, reopening the claim for service connection for 
paresthesias and atrophy of the right lower extremity is 
warranted.



III.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also,  38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.

In a June 2009 rating decision, the RO granted service 
connection for lumbosacral strain to include low back pain, 
degenerative joint and disc disease of the lumbosacral spine, 
and disc herniation at L4-5, L5-S1, lumbar spine.  

Private treatment records reveal an assessment in 2002 of 
right pain with proximal paresis with residual right lateral 
cutaneous dysesthesias, numbness in the right medial calf, 
very slight right hip flexor paresis, and show that he was 
diagnosed with L2 through L4 plexopathy in the past.  VA 
treatment records show complaints of and treatment for right 
chronic lower back pain with right paralumbar, right hip 
flexors weakness due to demyelination of the nerve, 
accompanied by atrophy in 2007, and right leg neuropathy and 
atrophy secondary to lumbosacral plexitis in 2008.  The entry 
further notes that the service-connected flat feet aggravate 
the back and leg pain.

VA examination conducted in April 2009 reflects findings of 
right leg atrophy and hypesthesia to light touch and 
pinprick.  The examiner diagnosed disc degenerative disease 
of the lumbar spine with herniation at lumbar fourth to 
lumbar fifth vertebra, lumbar plexitis, lumbosacral strain 
and degenerative joint disease of the lumbar spine.

The examiner's opinions as to the etiology of the diagnosed 
conditions and the manifested right lower extremity 
manifestations appear in contradiction.  The examiner 
initially opined:

There is a relationship between [the 
Veteran's] current back pain (not the 
disc herniation) and the low back 
condition which he had during active 
service the residuals are the chronic 
back pain and right leg numbness sand 
atrophy and pain.  

X-rays were requested and showed degenerative disc disease 
and degenerative joint disease.

Yet, in an addendum, the examiner opined that 

The current disc herniation with 
paresthesia and strategy of the right leg 
is not at least as likely as not the 
result of aggravation while on active 
military duty.  The herniation occurred 
after military service.  

The second opinion would seem to suggest that there is no 
etiological relationship between the Veteran's diagnosed 
lower back disability and right lower extremity 
manifestations of paresthesias and atrophy.

However, this is not necessarily the case.  

Close review of the wording reveals that the initial opinion 
finding a connection between the manifested right lower 
extremity numbness, atrophy, and pain and the Veteran's 
active service was predicated on the examiner's finding of a 
causal relationship between the Veteran's current pack pain-
specifically not including the disc herniation-and the low 
back condition which he had during active service, of which 
the residuals are chronic back pain and right leg numbness, 
atrophy, and pain.  The examiner explained his rationale for 
this opinion as follows:

[The Veteran] has had a longstanding low 
back pain before, during, and after 
military service.  The back condition 
persists.  There is indeed a relation 
between the back condition now and the 
back condition he had while on active 
duty.

In the addendum, the examiner merely stated that the current 
disc herniation with paresthesias and strategy of the right 
leg is not the result of aggravation while on active military 
service.  His rationale was that the herniation occurred 
after military service.  The addition of completed X-ray 
findings does not appear to have any bearing, as the findings 
merely confirmed the examiner's initial diagnoses of 
degenerative disc disease and degenerative joint disease.

The Veteran's lower back disability, including his 
herniation, can still be etiologically related to his active 
service without being the result of aggravation of a pre-
existing condition.  In fact, the record shows that the 
Veteran did not have a pre-existing L4-5 and L5-S1 spine 
disability prior to entrance into active service.  Private 
medical evidence requested to clarify the Veteran's report of 
fractured vertebrae prior to entry into active service 
revealed that he fractured the T-10 vertebrae.  See, in 
general, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
38 U.S.C.A. § 1111.

The RO's decision in June 2009 is consistent with these 
facts.  Service connection was granted for a lower back 
disability including degenerative joint and disc disease of 
the lumbosacral spine and disc herniation at L4-5 and L5-S1.  
Service connection for a back disability involving T-10, 
including on the basis of aggravation, was denied in May 2003 
and December 2004 rating decisions, and is the subject of a 
remand immediately following this decision.

Given the foregoing, the Board accepts that the examiner's 
initial opinion that the Veteran's manifested right lower 
extremity numbness, atrophy, and pain is the result of a 
lower back condition that is etiologically related to his 
active military service to be consistent with the opinion 
that such is not the result of aggravation of a pre-existing 
lower back condition-albeit the opinion is awkwardly worded.

The record now contains the opinion of the Veteran, an M.D. 
and internal medicine specialist with 35 years in the field.  
Under oath, he testified that he believes, as a medical 
professional, that his right lower extremity paresthesias and 
atrophy is the result of his now service-connected 
degenerative disc disease and herniation.  The Board finds 
the physician's testimony to be credible and within the scope 
of his professional expertise as an M.D. and specialty.  It 
is therefore probative.

There are no other findings or opinions against a finding 
that the Veteran's paresthesias and atrophy of the right 
lower extremity is the result of a lower back condition that 
is the etiological result of his active service and is now, 
in fact, service-connected.

Service connection for paresthesias and atrophy of the right 
lower extremity is warranted. 


ORDER

Service connection for paresthesias and atrophy of the right 
lower extremity is granted.



REMAND

The Board accepts the Veteran's December 2005 statement as a 
timely notice of disagreement to the December 2004 rating 
decision, in which the RO declined to reopen the previously 
denied claim for service connection for T-10 pedicle fracture 
of the thoracic spine.  This claim must be remanded for the 
preparation of a statement of the case on those issues.  
Manlincon, supra; Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.

Accordingly, the claim is REMANDED for the following:

Issue a statement of the case regarding 
the issue of whether new and material 
evidence has been submitted to reopen the 
previously denied claim for service 
connection for T-10 pedicle fracture of 
the thoracic spine.  The Veteran should 
be apprised of his right to submit a 
substantive appeal as to this issue and 
to have his claim reviewed by the Board. 
Only if the Veteran timely perfects his 
appeal as to this issue, undertake any 
and all development deemed essential and 
re-adjudicate the Veteran's claim.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


